CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated March 2, 2015, relating to the financial statements and financial highlights of Hatteras Disciplined Opportunity Fund, a series of Hatteras Alternative Mutual Funds Trust, for the year ended December 31, 2014, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Cohen Fund Audit Services, Ltd. Cohen Fund Audit Services, Ltd. Cleveland, Ohio July 9, 2015
